Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Application/Amendment/Claims
Applicant's response filed 01/25/2021 has been considered. Rejections and/or objections not reiterated from the previous office action mailed 09/25/2020 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
With entry of the amendment filed on 01/25/2021, claims 12-26 are pending in the application.  

Information Disclosure Statement
	The submission of the Information Disclosure Statement on 01/25/2021 is in compliance with 37 CFR 1.97.  The information disclosure statement has been considered by the examiner and signed copies have been placed in the file.





New Claim Rejections – necessitated by claim amendments
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12, 14, 16, 17, 19 and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Guenzler-Pukall et al. (US 20030176317) as evidenced by Hiatt et al.(Circulation, Volume 118, Issue 25, 16 December 2008, Pages 2826-2829).
For purposes of applying prior art, a peripheral vascular disease is involves the formation of atherosclerosis thus any treatment for atherosclerosis would also be a treatment for peripheral vascular disease (see Hiatt et al.)
Guenzler-Pukall et al. teach using compounds to inhibit hydroxylation of HIF-1 alpha can be administered to subjects to treat hypoxia induced conditions such as atherosclerosis (see 0118 and 0212). Guenzler-Pukall et al. further teach the methods can include administration of a statin in combination with the compound (see 0023).
Thus the instant claims are anticipated.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12, 14-17, 19-22 and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guenzler-Pukall et al. (US 20030176317), Vaughan et al. ("The evolving role of statins in the management of atherosclerosis." Journal of the American College of Cardiology 35.1 (2000): 1-10), Sathyamurthy, I., and Shaji Alex. ("Calcific aortic valve disease: is it another face of atherosclerosis?." Indian heart journal 67.5 (2015): 503-506) and as evidenced by Hiatt et al. (Circulation, Volume 118, Issue 25, 16 December 2008, Pages 2826-2829).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


For purposes of applying prior art, a peripheral vascular disease is involved in the formation of atherosclerosis thus any treatment for atherosclerosis would also be a treatment for peripheral vascular disease (see Hiatt et al.)
Guenzler-Pukall et al. teach using compounds to inhibit hydroxylation of HIF-1 alpha can be administered to subjects to treat hypoxia induced conditions such as atherosclerosis (see 0118 and 0212). Guenzler-Pukall et al. further teach the methods can include administration of a stain in combination with a compound (see 0023).
It is well known in the art that statins, such as claimed, were used to treat and manage atherosclerosis and cardiovascular events (see Vaugh et al. page 2 and summary/future page 7).  It would have been obvious to use any of the statins listed in Vaughan et al. in the methods of treating atherosclerosis taught by Guenzler-Pukall et al.
Sathyamurthy teach calcific aortic valve disease (CAVD) is the most common valvular hear disease in elderly and teach there are many similarities to atherosclerosis 
It would have been obvious to use inhibitors of HIF-1 alpha pathway to treat atherosclerosis and peripheral vascular disease and it would have been obvious to combine these treatments with statins as taught by Guenzler-Pukall et al. and Vaughan et al.  It would have been further obvious to use the known methods of treating atherosclerosis to treat CAVD given these diseases share the same risk factors and given Sathyamurthy found treatments for atherosclerosis have been shown to slow the progression of CAVD.
Thus in the absence of evidence to the contrary, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed.

Claims 12-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guenzler-Pukall et al. (US 20030176317), Marsch et al. ("Hypoxia in atherosclerosis and inflammation." Current opinion in lipidology 24.5 (2013): 393-400), Lee et al. ("A novel approach to cancer therapy using PX-478 as a HIF-1α inhibitor." Archives of pharmacal research 34.10 (2011): 1583-1585), Vaughan et al. ("The evolving role of statins in the management of atherosclerosis." Journal of the American College of Cardiology 35.1 (2000): 1-10), Sathyamurthy, I., and Shaji Alex. ("Calcific aortic valve disease: is it another face of atherosclerosis?." Indian heart journal 67.5 (2015): 503-Hiatt et al. (Circulation, Volume 118, Issue 25, 16 December 2008, Pages 2826-2829).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


For purposes of applying prior art, a peripheral vascular disease is involved in the formation of atherosclerosis thus any treatment for atherosclerosis would also be a treatment for peripheral vascular disease (see Hiatt et al.)
Guenzler-Pukall et al. teach using compounds to inhibit hydroxylation of HIF-1 alpha can be administered to subjects to treat hypoxia induced conditions such as atherosclerosis (see 0118 and 0212). Guenzler-Pukall et al. further teach the methods can include administration of a stain in combination with a compound (see 0023). Guenzler-Pukall et al. teach treatment and prevention of said disease using a compound that inhibits the activity of HIF-1 alpha (0018-0019).
The prior art is replete with teachings describing Hypoxia as being involved in the pathogenesis of atherosclerosis and how hypoxia stimulates atherosclerosis (see Marsch et al. page 393-394).  Likewise, the instantly claimed compound S-2-amino-3-[4'-N,N,-bis(chloroethyl) amino]phenyl propionic acid N-oxide (known as the compound PX-478) is a known inhibitor of HIF-1 alpha to treat cancer and is the first novel HIF-1 alpha inhibitor used in clinical studies (see Lee et al. abstract and page 1583).  As argued by Applicant (response filed 01/25/2021 page 6), it would be obvious for one of 
It is well known in the art that statins, such as claimed, were used to treat and manage atherosclerosis and cardiovascular events (see Vaugh et al. page 2 and summary/future page 7).  It would have been obvious to use any of the statins listed in Vaughan et al. in the methods of treating atherosclerosis taught by Guenzler-Pukall et al.
Sathyamurthy teach calcific aortic valve disease (CAVD) is the most common valvular hear disease in elderly and teach there are many similarities to atherosclerosis (see abstract and introduction).  Sathyamurthy teach CAVD and atherosclerosis share identified risk factors such as hypertension, smoking, diabetes and has found that treatments for atherosclerosis have been shown to slow the progression of CAVD (see pages 503-504).
One of skill in the art would have wanted to use known inhibitors of HIF-1 alpha pathway, such as PX-478, to treat atherosclerosis and peripheral vascular disease given this compound was well known in the art as an efficient HIF-1 alpha inhibitor.  One of skill in the art would have further combined this treatment with statins as taught by Guenzler-Pukall et al. and Vaughan et al.  Moreover, given Sathyamurthy found treatments for atherosclerosis have been shown to slow the progression of CAVD It would have been further obvious to use the known methods of treating atherosclerosis to treat CAVD given these diseases share the same risk factors and given.
prima facie obvious to one of ordinary skill in the art at the time the invention was filed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Written Description
Claims 12-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117.
.  For example, MPEP 2163 states in part, 
“An adequate written description of a chemical invention also requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or plan for obtaining the chemical invention claimed. See, e.g., Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004) (The patent at issue claimed a method of selectively inhibiting PGHS-2 activity by administering a non-steroidal compound that selectively inhibits activity of the PGHS-2 gene product, however the patent did not disclose any compounds that can be used in the claimed methods. While there was a description of assays for screening compounds to identify those that inhibit the expression or activity of the PGHS-2 gene product, there was no disclosure of which peptides, polynucleotides, and small organic molecules selectively inhibit PGHS-2. The court held that “[w]ithout such disclosure, the claimed methods cannot be said to have been described.”).”
Moreover, the written description requirement for a genus may be satisfied through sufficient description of a representative number of species by “…disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between functional and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.”
The claims are drawn to a genus of inhibitors of HIF1alpha pathway or PX478 with the function of treating or preventing atherosclerosis, peripheral vascular disease or calcific aortic valve disease. The claims are interpreted such that an inhibitor of the HIF1alpha pathway could target any gene or protein in the pathway that regulates Bioorganic & Medicinal Chemistry 28.2 (2020): 115235.). There is a vast number of genes in the pathway that be targeted to inhibit HIF1alpha expression.
The specification as filed describes a miR-483 mimic and PX478 compound as inhibitors of HIF1alpha expression that inhibit calcification in porcine valves.  The question becomes which inhibitor of HIF1alpha pathway, among the vast number of genes in the pathway, would allow for treatment and prevention of the now claimed disease. 
Applicant does not adequately describe any members of the HIF1alpha pathway to that would allow one of skill in the art to distinguish the functional species of the recited genus of HIF1alpha pathway inhibitors from the non-functional members without empirical determination.  
The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”  MPEP 2163.   The MPEP does state that for generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP 2163.   If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP 2163.  Although the MPEP does not define what constitute a sufficient number of representative, the Courts have indicated what do not constitute a representative 
Thus one of skill at the time of the invention could not have concluded that Applicant was in possession of the genus of functional inhibitors of the HIF1alpha pathway that is required to practice the breadth of the claimed method. 

Response to Arguments
Applicant argues the specification provides different types of HIF1alpha inhibitors that can be used in the claimed methods and cites Erfindergemeinschaft UroPep GbR v. Eli Lilly & Co., Case No. 2:15-CV-1202-WCB for the argument that if some inhibitors are known and cited in the specification then the written description issue does not turn on whether Applicant’s were in possession of the entire genus.
This argument is not persuasive. While the instant specification describes two different inhibitors of HIF1alpha, miR-483 mimic and PX478, these two inhibitors do not adequately represent the entire genus of HIF1alpha pathway inhibitors.  As stated previously, the claims are interpreted such that an inhibitor of the HIF1alpha pathway could target any gene or protein in the pathway that regulates HIF1alpha including HIF1alpha.  Tang et al. illustrates numerous genes in the pathway to regulate HIF1 alpha expression or activity (see Figure 3 Tang et al. "Small molecules targeting HIF-1α pathway for cancer therapy in recent years." Bioorganic & Medicinal Chemistry 28.2 (2020): 115235.). Describing two inhibitors that reduce expression of HIF1alpha do not 
While Applicant describes inhibitors of HIF1alpha expression and inhibitors of the gene are known in the art, Applicant does not adequately describe any members of the HIF1alpha pathway that would allow one of skill in the art to distinguish the functional species of the recited genus of HIF1alpha pathway inhibitors from the non-functional members without empirical determination.  
Because there is substantial variation within the genus of inhibitors, which can encompass nucleic acid inhibitors, antibodies or small molecules for example, the specification would need to describe a representative number of species with the necessary common attributes possessed by the members of the genus that would have the function of inhibiting any gene in the HIF1alpha pathway to treat or prevent atherosclerosis, peripheral vascular disease or calcific aortic valve disease.


Enablement

Claims 12-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The following factors have been considered in the analysis of enablement: (1) the breadth of the claims, (2) the nature of the invention, (3) the state of the prior art, (4) the 
The claims are drawn to a genus of inhibitors of HIF1alpha pathway or PX478 with the function of treating or preventing atherosclerosis, peripheral vascular disease or calcific aortic valve disease. The claims are interpreted such that an inhibitor of the HIF1alpha pathway could target any gene or protein in the pathway that regulates HIF1alpha (see Figure 3 Tang et al. "Small molecules targeting HIF-1α pathway for cancer therapy in recent years." Bioorganic & Medicinal Chemistry 28.2 (2020): 115235.). Thus the nature of the invention relies upon treating or preventing atherosclerosis, peripheral vascular disease or CAVD in a subject with any inhibitor of HIF1alpha pathway wherein the inhibitor can target a vast number of genes and proteins in the regulatory pathway of HIF1alpha.
Whether the specification would have been enabling as of the filing date involves consideration of the nature of the invention, the state of the prior art, and the level of skill in the art.  The state of the prior art is what one skilled in the art would have known, at the time the application was filed, about the subject matter to which the claimed invention pertains.  The relative skill of those in the art refers to the skill of those in the art in relation to the subject matter to which the claimed invention pertains at the time the application was filed. See MPEP § 2164.05(b). The state of the prior art provides evidence for the degree of predictability in the art and is related to the amount of direction or guidance needed in the specification as filed to meet the enablement 
A thorough review of the patent and non-patent literature indicates that the state of the art demonstrating a correlation between inhibition of HIF1alpha or its pathway and treatment of the claimed diseases was nascent at the time of filing of the instant application. 
While the level of one of ordinary skill practicing said invention would be high, the level of predictability is considered variable as evident in the prior art discussed above and is not considered to provide sufficient enablement to practice the claimed invention.
Because the state of the prior art does not provide evidence of the degree of predictability that inhibition of the HIF1alpha pathway would lead to treatments or prevention of the vast number of vascular diseases or disorders, one of ordinary skill in the art would look for guidance or direction in the instant specification.
“The “predictability or lack thereof” in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention. If one skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art. On the other hand, if one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art. Accordingly, what is known in the art provides evidence as to the question of predictability.” (MPEP 2164.03). 
The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in 
	The working embodiment in the instant application describes two inhibitors of HIF1apha, mir-483 and PX478, which are shown to inhibit calcification in porcine valves.  The working embodiment in the instant application does not include experiments demonstrating treatment or prevention of the claimed diseases in a subject with any inhibitor of HIF1alpha pathway wherein the inhibitor can target a vast number of genes and proteins in the regulatory pathway of HIF1alpha. The specification nor the prior art has shown a correlation between the vast number of genes in the HIF1 alpha pathway and progression of any of the claimed diseases.  While the MPEP 2164.02 states the specification need not contain an example if the invention is otherwise disclosed in such manner that one skilled in the art will be able to practice it without an undue amount of experimentation. In re Borkowski, 422 F.2d 904, 908, 164 USPQ 642, 645 (CCPA 1970), the lack of a working example, however, is a factor to be considered, especially in a case involving an unpredictable and undeveloped art.  


Response to Arguments
Applicant argues the Examiner has not provided evidence that other HIF alpha pathway inhibitors would not function similarly and many HIF1-alpha inhibitors are reported in the specification and known in the art in the context of cancer therapy.  Applicant further argues that enablement is not based on non-operative embodiments but based on whether the skilled artisan could determine which embodiments would be inoperative or operative without undue experimentation.
This argument is not persuasive.  As stated previously the working embodiment in the instant application does not include experiments demonstrating treatment or prevention of the claimed diseases in a subject with any inhibitor of HIF1alpha pathway wherein the inhibitor can target a vast number of genes and proteins in the regulatory pathway of HIF1alpha.  The skilled artisan would not be able to discern, from just the two inhibitors described in the specification targeted to HIF1-alpha, what inhibitors of any of the vast number of genes in the HIF1-alpha pathway would be capable of treating or preventing the diseases claimed.
Applicant’s arguments are directed to enablement for HIF1-alpha inhibitors that directly target this gene expression.  The breadth of the methods claimed are using any inhibitor targeted to a vast number of genes in the HIF-1 alpha pathway and one of skill in the art would have to practice a substantial amount of trial and error to determine 
Applicant argues because inhibitors of HIF-1 alpha were known in the art in the context of cancer therapy, these inhibitors would apply to the instant methods.  Again, Applicant is applying the argument of HIF-1 alpha inhibitors to the vast number of genes in the HIF-1 alpha pathway.  Simply because HIF-1 inhibitors are known in the art does not provide for known functional inhibitors of any gene in the HIF-1 alpha pathway to be used in the methods claimed. The skilled artisan would not be able to determine which inhibitors would be inoperative or operative without a substantial amount of effort, more than is normally required in the art.
Thus, the enablement rejection stands.

Claim Rejections - 35 USC § 112
Written Description
The rejection of claims 12-15 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of the claim amendments and new grounds of rejection above.

Claim Rejections - 35 USC § 112

The rejection of claims 12-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is withdrawn in view of the claim amendments and new grounds of rejection above.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  
706.07(a)    Final Rejection, When Proper on Second Action [R-07.2015]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Second or any subsequent actions on the merits shall be final, except where the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims, nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c)  with the fee set forth in 37 CFR 1.17(p). Where information is submitted in an information disclosure statement during the period set forth in 37 CFR 1.97(c)  with a fee, the examiner may use the information submitted, e.g., a printed publication or evidence of public use, and make the next Office action final whether or not the claims have been amended, provided that no other new ground of rejection which was not necessitated by amendment to the claims is introduced by the examiner. See MPEP § 609.04(b). 

Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
KIMBERLY CHONG at 571-272-3111.  The examiner can normally be reached Monday thru Friday 9-5 pm.
If attempts to reach the examiner by telephone are unsuccessful please contact the SPE for 1635 Ram Shukla at 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. For more information about the PAIR system, see http://pair-direct.uspto.gov.
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.





/Kimberly Chong/
Primary Examiner 
Art Unit 1635